15 B.R. 105 (1981)
In re Richard S. SOLOMON and Joan F. Solomon, Debtors.
Bankruptcy No. 81-00555G.
United States Bankruptcy Court, E.D. Pennsylvania.
October 22, 1981.
Jack Miller, Philadelphia, Pa., for debtors, Richard S. Solomon and Joan F. Solomon.
Leonard P. Goldberger, Philadelphia, Pa., trustee.


*106 MEMORANDUM OPINION[1]
WILLIAM A. KING, Jr., Bankruptcy Judge:
The instant case is before us on the application of the debtors for a hearing on the approval of a reaffirmation agreement filed three days after the debtors received a discharge at their discharge hearing. The application is based on Interim Rule 4004 which requires the court to hold a hearing under § 524(d) of the Bankruptcy Code[2] within 30 days of the entry of an order granting or denying a discharge. Since the debtors filed their application only three days after their discharge, they assert there is still plenty of time for a hearing under § 524(d) to consider the reaffirmation agreement.
We conclude, however, that the debtors have already had the hearing required by § 524(d). It is the practice of this court to enter an order granting or denying a discharge at the time of the actual § 524(d) hearing. It is that hearing which the debtors herein have already had. Therefore, because a reaffirmation agreement must be approved by the court at the time of the § 524(d) hearing, it is too late for such approval in this case.
However, the debtors raise several reasons why their reaffirmation agreement should be approved. The agreement is in settlement of litigation with a secured creditor and is, the debtors assert, in their best interests. Further, the litigation between the debtors and the creditor was started a little more than a month before the discharge hearing and was not settled before that hearing. As a result, we conclude that there are sufficient equities in the instant case for us to vacate our prior order granting the debtors' discharge and to reschedule the § 524(d) hearing.
NOTES
[1]  This opinion constitutes the findings of fact and conclusions of law required by Rule 752 of the Rules of Bankruptcy Procedure.
[2]  Section 524(d) requires the court to hold a hearing to inform the debtor whether his discharge is granted or denied and to approve or disapprove any reaffirmation agreements made by the debtor.